Citation Nr: 0024907	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of a right knee disability, currently rated 30 
percent disabling.

2.  Entitlement to a rating higher than 10 percent for a 
right knee disability, effective prior to December 6, 1995.

3.  Entitlement to an extension of a temporary total 
convalescent rating beyond December 1996 under the provisions 
of 38 C.F.R. § 4.30.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from November 1971 to 
April 1973.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that a rating decision dated in July 1998 
extended the appellant's temporary total rating award (second 
period) from December 1997 to July 1998.  The record does not 
indicate a timely notice of disagreement with this rating.  
During a hearing before the undersigned, held in May 2000, 
the appellant indicated that he was entitled to an extension 
of the second period of his temporary total disability 
rating.  This matter is therefore referred to the RO for 
further action.  The appellant also submitted medical 
evidence showing that he had surgery in May 2000, and raised 
the issue of entitlement to a third period of temporary total 
rating.  Since all steps required for jurisdiction have not 
been satisfied, these issues are referred to the RO for 
appropriate action.  Black v. Brown, 10 Vet. App. 279 (1997).

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  Furthermore, this Board 
Member cannot have jurisdiction of this issue.  38 C.F.R. 
§ 19.13 (1999).  The Court has noted that:  Furthermore, 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  None of 
the steps required for jurisdiction have been satisfied.  
Hazan v. Gober, 10 Vet. App. (1997).  The Court has also held 
that referral is appropriate.  


REMAND

The provisions of 38 C.F.R. § 3.321 indicate that in 
exceptional cases, where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability. 

The medical records indicate that in December 1995, the 
appellant was required to stay off of his right knee until 
after surgery, which was scheduled for January 1996.  He had 
right knee surgery in January 1996.  The RO awarded the 
appellant a temporary total disability rating from December 
1995 through December 1996.  The RO assigned a 30 percent 
rating effective January 1, 1997.  

A treatment record dated January 10, 1997, indicates that the 
appellant had problems with his brace not fitting properly, 
that a brace was to be re-ordered, that his leg was to be 
casted on January 13, 1997, and that until his brace was 
returned (4-6 weeks) and placed on his knee, he was not to 
work.  A February 1997 treatment record indicates that the 
brace was placed on his knee; no statement as to his 
employability was made.  However, he was referred to his 
physician for consideration for a total knee replacement.  A 
May 1997 treatment record again indicates that he may not 
work; however, it is not clear whether this is due to the 
left knee, the right knee, or both.  A July 1997 treatment 
record indicates that he was unable to work; the basis for 
this (left knee, right knee, or both) is again not clear.  An 
October 1997 treatment record indicates that he had been out 
of work since November 1996 and that the physician 
recommended no labor activities until his arthroscopy in 
December 1997.  He had arthroscopy in December 1997 and was 
assigned a convalescent rating.  

The medical evidence of record indicate that during various 
times between January and December 1997 (when he was assigned 
a convalescent rating), the appellant was unable to work; 
although, it is not clear whether this is due to the right 
knee at all times. Given this, the Board finds referral to 
the Under Secretary for Benefits may be appropriate, 
following some additional development.  The Board will defer 
consideration of the issue pertaining to the evaluation of 
the right knee disability until this matter is resolved.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a medical 
opinion from the appellant's treating 
physicians (or any VA physician, if his 
treating physicians are not available) 
requesting clarification (explanation) as 
to the basis for the appellant's 
inability to work for any period from 
January to December 1997.  The examiner 
should also state the exact times between 
January and December 1997 that he was 
unable to work.   The RO should then 
consider whether a new convalescent 
rating period should be awarded effective 
from January 1997, given the January 1997 
treatment record which appears to 
indicate that he had immobilization by 
cast and was found unable to work.

2.  If the RO determines that a temporary 
total rating may not be awarded for the 
period from January to December 1997 
under the criteria set forth under 
38 C.F.R. § 4.30 (1999), the RO should 
submit the appellant's claim for 
extension of his temporary total rating 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service, for consideration of an 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, following the usual appellate 
procedures, the case should be returned to the Board.   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


